The election of Daniel Mowry, returned from the town of *515Clarksburg, was controverted1 by Laban Clark and seven others, on three several grounds:—
First, That the town-meeting, at which said Mowry was elected, was not warned according to the by-law adopted by the town in the year 1839, which required attested copies of the warrant of the selectmen to be posted up at the schoolhouses in three districts in said town ; (Daniel Mowry, the sitting member, being the constable to whom the warrant of the selectmen was given for service.)
Secondly, That the return of the said constable did not show that he gave any notice of said town-meeting, until the day on which it was held.
Thirdly, That the said Mowry was declared elected by a majority of one vote, while the petitioners believe that more than one illegal vote was cast for him. The petition was referred to the committee on elections on the 11th of January.2
It appears from the papers on file, that to support their first objection, the petitioners offered in evidence a copy, attested by the town clerk, of a vote passed by the town of Clarksburg, October 14th, 1839, which was as follows: — “ Voted, That posting up attested copies of the selectmen’s warrants at each of the school-houses in districts No. 1, 4, and 5, shall be the mode of warning future meetingsand a further certificate of the said clerk, that no subsequent vote upon this subject was to be found on the records of the town.
A deposition of Eleazer Ketchum, the town clerk, was also given in evidence, and to this were attached, first, the warrant of the selectmen for the meeting at which Mowry was elected, and second, two notices of town-meetings to be held at different times on the same day, the 13th of November, 1843, the first for the choice of a representative in congress, and the second for the choice of governor, lieutenant-governor and senators, and a representative in the general court, the latter being the meeting at which Mowry was elected. These purported to be original notices, which were taken down after the meetings, *516by Ketehum, as stated by him. His deposition seemed to prove satisfactorily the identity of the notices attached to it. A part of the notice for the second meeting was torn off, but it appeared to correspond in its tenor exactly with the notice for the first, which was entire, and which was as follows: —
“ By virtue of a warrant from the selectmen, directed to me to notify and warn the inhabitants of the town of Clarksburg, qualified to vote in elections, to meet at the school-house in the district No. 5, on Monday, the thirteenth day of November next, at eleven o’clock in the forenoon, being the second Monday of said month, to bring in their votes to the selectmen for a representative in the congress of the United States for the seventh district.
DANIEL MOWRY, Constable.
Clarksburg, Oct. 28, 1843.”
It is obvious that neither of the notices contains any distinct proposition.
Ketehum also stated in his deposition, that he had seen the notice for the second meeting before it was tom, and that it was not an attested copy of the warrant.
The deposition of Samuel Clark, which was offered in evidence, stated that he had acted as constable of the town of Clarksburg, in the years 1841 and 1842, and that the notices posted up by him for town-meetings “ were both in form and substance the same as those seen by me [him] this day and annexed to the deposition of Eleazer Ketehum, of said Clarks-burg, purporting to be the notices of Daniel Mowry, calling a meeting in said Clarksburg on the second Monday of November last past.”
With regard to the second objection of the petitioners, the return endorsed on the warrant was offered in evidence, and was as follows: —
“ Berkshire, ss. Pursuant to the within warrant, I have notified and warned the inhabitants of the town of Clarksburg, qualified to vote in elections and town affairs, to meet at the time and place and for the purposes therein mentioned.
DANIEL MOWRY, Constable.
Clarksburg, Nov, 13,1843.”
*517With regard to the point of the supposed illegal voting, no evidence was offered.
On the 24th of January, the committee reported1 that the petitioners should have leave to withdraw, and on the 25th this report was agreed to.2

 66 J. H. 14, Owing to an error in filing the petition, it is entered in the journal as that of Laban Tower and others,


 66 J. H. 51.


 66 J. H. 124.


 Same, 135.